Exhibit 10.1

[g42421kmi001.jpg]

[g42421kmi002.jpg] 

 

 

2007 Equity Program

Terms, Conditions and FAQs

 

This is a summary of the material terms and conditions of the 2007 Equity
Program. The DIRECTV Group, Inc. Stock Plan (the “Plan”) and Prospectus govern
the awards, receipt of which is hereby acknowledged, and is incorporated herein
by this reference.

TERM OR CONCEPT

 

EXPLANATION

Company

 

DIRECTV Group and its Subsidiaries

Eligibility

 

Full-time employees at the level of Senior Managers and above; new employees
must be hired and actively working before the grant date to receive an RSU
grant. Promotions that would result in an increase in target RSUs must be
effective by January 1, 2007 for employees to be eligible for the increased
target grant.

Awards

 

DIRECTV Restricted Stock Units (RSUs or Units); distributed in DIRECTV (DTV)
shares

Performance Period

 

3-year Performance Period (January 1, 2007 – December 31, 2009)

Adjustment Factor

 

This factor is the percentage (0% to 120%) used at the end of the 3-year
performance period to determine your shares earned based on the Company’s
performance to the Performance Measures listed below.

Performance Measures (Weighting)

 

·  Growth in Annual Cash Flow Before Interest and Taxes (40% weighting)

·  Annual OPBDA Growth (40% weighting)

·  Annual Revenue Growth (20% weighting)

·  Each of these measures is determined as the percentage growth from the prior
year-end DIRECTV Group results.

Performance Determined Annually

 

·  At the end of each year, the Company assesses achievement against the
targets.

·  Achieving above the target increases the performance payout percentage for
each measure, up to the maximum for that measure. Achieving less than target
reduces the performance payout percentage for that measure, down to the
threshold for that measure.

·  Each year the performance levels are determined for each measure. These are
weighted and added together to get the Annual Performance Factor for that year.

·  At the end of the three years, the overall performance is the sum of the
Annual Performance Factors divided by three; this is the Adjustment Factor. If
the Adjustment Factor exceeds 120%, the award is capped at 120%.


--------------------------------------------------------------------------------


 

TERM OR CONCEPT

 

EXPLANATION

Distribute Shares at the End of Three Years

 

·  As soon as practicable after the end of the Performance Period, the Company
determines the Adjustment Factor. The Company will multiply the total number of
RSUs granted to an employee by the Adjustment Factor to determine the number of
shares to distribute.

·  Once the Adjustment Factor is determined, the shares will be distributed to
you (minus applicable tax withholding) and then are yours to sell or hold as
your wish.

·  Upon distribution, the shares will be directly deposited into an account in
your name with the Company’s stock plan administrator (Morgan Stanley). Account
and tax information will be distributed shortly thereafter.

Taxes

 

·  Your award is taxable at the time of distribution, which is when you receive
your shares of DTV stock if the performance goals are met.

·  The applicable withholding taxes are due upon distribution, whether or not
you sell your shares. The Company will withhold shares of stock to satisfy the
applicable tax withholdings, so you will receive shares net of tax withholdings.

·  Please consult with your personal tax or financial advisor for more
information regarding the tax consequences of your award.

Continued Employment

 

Continued employment or service through the end of the Performance Period is
required as a condition to receiving your award and the rights and benefits
under the plan. Partial employment or service, even if substantial, during the
Performance Period will not entitle any proportionate award, or avoid or
mitigate a termination of rights and benefits upon or following a termination of
employment or services except as otherwise provided in the “Impact of
Termination” section below.

Impact of Termination

 

If you should leave the company for any reason within the first calendar year of
the Performance Period, your award is forfeited.

·      Resignation or Termination for Cause

 

If you resign from the Company or are terminated for cause at any time, you
forfeit all awards.

·      Termination Without Cause (e.g., Layoff

·      Retirement

·      Long-Term Disability or Death

 

·  You are eligible for a pro-rated award based on the number of calendar years
of service (January through December) completed during the Performance Period
and on plan performance assessed at the end of the Performance Period.

·  Any shares earned will be distributed as soon as practicable in the year
following the end of the Performance Period.

Impact of Leave of Absence

 

·  Absence from work caused by military service, authorized sick leave, or other
leave approved by the Company will not be considered a termination of employment
by the Company if reemployment upon the expiration of the leave is required by
contract or law, or if the leave is for a period of not more than 90 days.

·  The Company reserves the right to adjust grants for employees on leave in
excess of 90 days.

 


--------------------------------------------------------------------------------